Deen, Presiding Judge.
Counsel for appellant had his name deleted as counsel of record in this case on September 18, 1989, and order dated September 21, 1989, this court mailed an order to appellant requiring him to file an enumeration of errors and brief not later than September 26, 1989. This notice was mailed to appellant’s address, which he provided to his former counsel. It was returned to the Clerk of Court marked “no such address” on September 28, 1989. A brief and enumeration of errors have never been filed. Nevertheless, under this court’s holding in Conyers v. State, 183 Ga. App. 591 (359 SE2d 454) (1987), we have reviewed the entire record submitted on appeal. We find no error and affirm.

Judgment affirmed.


Birdsong and Benham, JJ., concur.